internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil d n v t a o t l c s a program program award award award program committee committee number number number p dollars dollar amount q dollars dollar amount r dollars dollar amount s dollars dollar amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your mission is to provide a platform for scientific studies that will shape the future of regenerative medicine and educate and support the next generation of clinicians to achieve this mission you have developed the b the first component of the b is the c where you award grants to fund innovative research proposals addressing questions related to the field of hard and soft tissue regeneration in oral cranial and maxillofacial surgery such grants will be made through three separate tracks d f and g the second component of the b is the h where you provide oral surgery residents and fellows with an opportunity to participate in an intensive individualized training program with leading practitioners in the field information about each grant program will be included on your website and publicized through various contacts within the medical community and professional groups affiliated with regenerative medicine and oral cranial and maxillofacial surgery further you will provide information about the b to schools with an oral and maxillofacial surgery oms department conduct meetings with individual department chairs and program directors at schools with an oms department and distribute promotional flyers presenting information about the b to contacts in the academic community the d is available exclusively for individuals who are currently a resident or a fellow in an oms program the f is available exclusively for faculty members who are within the first five years of the applicant's first faculty appointment at the time they apply to be eligible for either of the aforementioned awards applicants must have a senior mentor associated with his or her proposed project the g is available to clinicians and medical researchers to be eligible to receive a grant under the h each applicant must be admitted to an oral surgery residency program and must be in his or her last two years of training ie the third or fourth year of a four year program or the fifth or sixth year of a six year program during the time of the observership a letter of support from the program director is required and each applicant must also disclose any disciplinary action he or she may have been subject_to and whether he or she has ever been convicted of a felony your officers directors substantial contributors and the children or close relatives of such persons are not eligible for grants the maximum amount of each grant will be p dollars per year for the d q dollars per year for the f and r dollars per award cycle for the g which has two award cycles per year grants may be extended for an additional year of funding for a maximum total of two years each grant made under the h will be approximately s dollars depending on the actual length of the observership the geographic location of the mentoring clinician’s practice and the nature of the expenses required in connection with any given observership requisite insurance licenses etc letter catalog number 58222y there are no restrictions as to the number of times an individual including past applicants and grant recipients may apply for funding under the c however such individuals must continue to meet all applicable_requirements and complete the full application process each time an applicant who is not selected to receive a grant under the h may continue to apply indefinitely provided he or she continues to meet all of the requirements however once an applicant is selected to receive a grant under such program he or she may not apply for any further grants under the h selection to receive a grant under the h does not preclude the recipient from applying for future grants under the c a j committee and a k committee will review applications and recommend the most qualified applicants to your board committee members will consist primarily of scientists who have expertise in relevant scientific disciplines and current research areas your board appoints members of the selection committees for one two-year term which is renewable at the discretion of the board the number and amount of grants to be awarded annually is determined by your board and may vary from year to year initially you expect to make approximately grants under the c and the number of grants awarded is anticipated to increase over a five year period you expect to make m grant under the h in its first year and expand to n grants each year starting in the h’s second year for grants made under the c annual reports are required and are a prerequisite for continuing payments in multi-year projects status reports will include an update of the progress for each portion aim of the project funds spent to date funds remaining at that time anticipated timeline for the remaining term of the project and funding required to complete the project a final report including an expenditure report will be required at the end of the project term grantees under the h will be required to submit a narrative report at the end of the observership to provide you with information about the efficacy of the observership a final budget and accounting must be submitted with this report along with receipts documenting any expenses associated with the observership that will be reimbursed as part of the grant rather than paid directly by you your board will review the report final budget and accounting to ensure appropriate use of the grant funds you will also ask the mentoring clinicians to complete a brief survey about the experience in general and the participating resident in particular in the event of a misuse of funds you will determine if the situation is a mistake and whether it can be corrected if you discover that grant funds have been misappropriated all reasonable steps will be taken to recover any diverted funds or to ensure that any unused portion is either returned or used for the intended purpose of the grant further in any case where you have determined that grant funds have been misused you will refrain from making additional disbursements and take further appropriate action as necessary letter catalog number 58222y you will maintain detailed case histories recording the name and address of the applicant and the amount of the grant you will maintain complete records regarding the applications selection process expenditures and reports submitted by the grantees basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58222y p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
